Hasans, J.
This is a suit brought for services rendered in looking after the private interests of the defendant in theMt. Auburn Street Railway Company for a period of fourteen months at $150 per month. The petition does not allege that the services were rendered at defendant’s request, and this omission is made the ground of a special demurrer.
This would not be a good indebitatus count before the Code, nor is it sufficient now. Every fact which the plaintiff must prove to enable him to maintain his action, and which the defendant has a right to controvert in the answer, must be stated. It must appear that the defendant either actually requested the services rendered or did that which would amount to a request. It can not be said that there is justly due and owing to the plaintiff the amount *63claimed (which is a conclusion of law) unless the services were rendered on request or what is tantamount. This would then be a contract by which the party is bound.
Demurrer sustained and leave to amend.